Morgan, J.
This case was remanded to take evidence upon, and fix the relative values of, the land and slaves, which were the consideration of the note sued on. The evidence shows that this proportion *386is $444 81. The judgment of the lower court was for $1350, with eight per cent, interest from twenty-seventh November, 1867.
Plaintiff presses upon us that what we now call the slave consideration in contracts should not be entertained; but the jurisprudence of the State, we think, is settled upon this point, and we will not disturb it.
It is therefore ordered, adjudged and decreed that the judgment of the district court be amended so as to reduce the amount allowed to plaintiff from $1350 to $444 81, with eight per cent, interest thereon from twenty-seventh November, 1867, until paid; plaintiff to pay the costs of appeal.